EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SS. 1 SECTION -OXLEY ACT OF 2002 In connection with the Report of China Runji Cement Inc. (the "Company") on Form 10-Q for the quarter ended November 30, 2009 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Xiangfei Zeng, Chief Financial Officer of the Company, certify pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ Xiangfei Zeng Xiangfei Zeng Chief Financial Officer January
